02/15/2022



                                                                                  Case Number: DA 21-0604




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                       Cause No. DA 21-0604

M.K. WEEDEN CONSTRUCTION,     )
INC.,                         )
      Applicant and Appellee, )
                              )                  GRANT OF EXTENSION
    vs.                       )
                              )
SIMBECK AND ASSOCIATES, INC., )
                              )
    Respondent and Appellant. )

      Having reviewed Appellee M.K. Weeden Construction, Inc.’s Unopposed

Motion for Extension of Time, and the Court having found good cause therein,

      IT IS HEREBY ORDERED that Appellee M.K. Weeden Construction, Inc.

shall have an extension to and including March 30, 2022, to file its response brief.

      SO ORDERED.

      DONE AND DATED by electronic signature as indicated below.




                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                          February 15 2022